Title: From George Washington to Burgess Ball and Charles Carter, 18 October 1789
From: Washington, George
To: Ball, Burgess,Carter, Charles


          
            Dear Sirs,
            Newhaven 18th Oct. 1789.
          
          Having set out on a tour through the Eastern States, it was at this place your letter of the 8th Instt overtook me.
          Not having my fathers Will to recur to when I wrote to my Sister, nor any recollection of the Devises in it, I supposed she was entitled to a Childs part of the Negros; but if they were otherwise disposed of by that Will (as I believe is the case) she is certainly excluded; and the Sons only, and their representatives, come in. In this manner the division must be made.
          Every thing of personal property, not specifically disposed of by my Mothers Will had better be sold: with the proceeds of which, and the Crops, the Debts must be paid. The surplus if any, must be divided among the heirs.
          Being well convinced that the Gentlemen who were so obliging 

as to examin and set a value upon my Lots acted from their best judgment, I am perfectly satisfied with their decision; and beg my thanks may be presented to them for the trouble they have had in this business. If they are not already sold, I am willing to allow three instead of two years credit for the payment of the purchase money—Interest being paid. In a word, as I do not want to tenant them, I should be glad to sell them on any reasonable terms, as that kind of property, at a distance, is always troublesome and rarely productive.
          I did not mean to give Mr Mercer the trouble of stating any formal opinion—all I had in view was to know if the formalities of the Law with respect to Inventorying, appraising, &ca could be dispensed with. If it could, I was sure no other difficulty would arise, as I knew my Mothers dealings were small—and the business consequently easily closed.
          I am exceedingly sorry to hear of the loss the Country has sustained from the Frost—The Crops of Corn in this State (Connecticut) along the road I have travelled, are abundantly great. I offer my best thanks to you for your kind services—and my best wishes to my Nieces and your families—and with sincere esteem and regard I am Your most Obedt and Affecte Hble Servt
          
            Go: Washington
          
        